NO. 07-09-0231-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 DECEMBER 8, 2009
                          ______________________________

     CHRISTOPHER H. JUNCO D/B/A AAA MAXX A/C & HEATING, APPELLANT

                                             V.

                        BEST PUBLICATIONS, LLP, APPELLEE
                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 58,793-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant Christopher H. Junco d/b/a AAA Maxx A/C & Heating filed a notice of

appeal from a summary judgment order entered against him on May 4, 2009. The clerk’s

record was filed on September 3, 2009. No reporter’s record was made.


       By letter of November 17, 2009, the Court reminded appellant that his brief was due

no later than Friday, November 6, and thus was past due. The letter notified appellant that

his appeal was subject to dismissal for want of prosecution unless his brief was filed, along

with a motion for extension of time, by Monday, November 30. See Tex. R. App. P. 38.6.
       An appellate court may dismiss a civil appeal for want of prosecution if an appellant

fails to timely file a brief unless the appellant reasonably explains the failure and the

appellee is not significantly injured by the failure. Tex. R. App. P. 38.8(a)(1). On its own

motion, with ten days' notice to the parties, an appellate court may dismiss a civil appeal

for want of prosecution or failure to comply with a notice from the clerk requiring a

response or other action within a specified time. Tex. R. App. P. 42.3(b), (c). Here,

appellant has not filed a brief or a motion for extension by the date specified by the Court,

despite notice that his failure to do so would subject the appeal to dismissal. The Court has

given the parties the required ten days' notice.


       Accordingly, we dismiss appellant’s appeal for want of prosecution and failure to

comply with a notice from the Court. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).




                                                   James T. Campbell
                                                       Justice




                                             2